COOK, Judge
(dissenting):
The majority acknowledges that a trial judge has no obligation to advise a witness preliminary to his testimony that he has a right against self-incrimination. That is the civilian rule, and it is the rule in the military courts. United States v. Ballard, 8 U.S.C.M.A. 561, 25 C.M.R. 65 (1958); United States v. Howard; 5 U.S.C.M.A. 186, 17 C.M.R. 186 (1954). If the military judge has no affirmative responsibility to warn a witness as to his right against self-incrimination, I cannot see how a defense lawyer’s ill-defined role as an officer of the court requires him to give such advice to a witness adverse to his client’s cause. The fact of the matter is, defense counsel is not an agent of the Government, but an advocate for the accused. I see no justification for imposing on him an obligation to preface his pretrial questioning of a government witness with advice that the witness has a right to remain silent. I would affirm the decision of the Court of Military Review.